Exhibit 10.19

 

JOINDER AGREEMENT, SECOND AMENDMENT

and

SUPPLEMENT TO CREDIT AGREEMENT

 

THIS JOINDER AGREEMENT, SECOND AMENDMENT AND SUPPLEMENT TO CREDIT AGREEMENT
(this “Agreement”) dated June 28, 2013, is made by and among NW 61ST NURSING,
LLC, a Georgia limited liability company (“Existing Borrower”), GEORGETOWN HC&R
NURSING, LLC, a Georgia limited liability company (“Georgetown”), SUMTER N&R,
LLC, a Georgia limited liability company (“Sumter”; Georgetown and Sumter are
hereinafter referred to collectively as “New Borrowers” and each individually as
“New Borrower”); New Borrowers and Existing Borrower are hereinafter referred to
collectively as “Borrowers” and each individually as a “Borrower”), and GEMINO
HEALTHCARE FINANCE, LLC, a Delaware limited liability company (“Lender”).  Each
capitalized term used herein, unless otherwise defined herein, shall have the
meaning ascribed to such term in that certain Credit Agreement dated May 30,
2013 (as at any time amended, restated, supplemented or otherwise modified, the
“Credit Agreement”), among Existing Borrower and Lender.  Capitalized terms used
herein, unless otherwise defined herein, shall have the meanings ascribed to
them in the Credit Agreement.  The terms “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular section, paragraph or subdivision.  All references to any Person
shall mean and include the successors and permitted assigns of such Person.  All
references to any of the Loan Documents shall include any and all amendments or
modifications thereto and any and all restatements, extensions or renewals
thereof.  Wherever the phrase “including” shall appear in this Agreement, such
word shall be understood to mean “including, without limitation.”

 

Borrowers have requested that Lender join New Borrowers to the Credit Agreement
and extend credit to New Borrowers as Borrowers under the Credit Agreement.  New
Borrowers are executing this Agreement to become parties to the Credit Agreement
in order to induce Lender to continue to extend credit under the Credit
Agreement and as consideration for the Revolving Loans previously made.

 

Accordingly, and for Ten Dollars ($10.00) in hand paid and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged by the parties hereto, Lender and Borrowers agree as follows:

 

1.                                      Joinder of New Borrowers.  In accordance
with the Credit Agreement, New Borrowers by their signature below become
Borrowers under the Credit Agreement with the same force and effect as if
originally named therein as Borrowers, and New Borrowers hereby agree to all the
terms and provisions of the Credit Agreement applicable to them as Borrowers
thereunder.  Each reference to a “Borrower” in the Credit Agreement shall be
deemed to include New Borrowers.  The Credit Agreement is hereby incorporated
herein by reference.

 

2.                                      Amendments to Credit Agreement.  The
Credit Agreement is hereby amended as follows:

 

(a)                                 By deleting the first sentence of
Section 2.01(b) of the Credit Agreement and by substituting in lieu thereof the
following:

 

(b)                                 On June 28, 2013, Borrowers shall execute
and deliver a promissory note to Lender in the principal amount of One Million
Five Hundred Thousand Dollars ($1,500,000) (as may be amended, modified or
replaced from time to time, the “Revolving Note”).

 

--------------------------------------------------------------------------------


 

(b)                                 By deleting Section 2.09 of the Credit
Agreement and by substituting in lieu thereof the following:

 

2.09                        Commitment Fee.  Lender has fully earned a
non-refundable commitment fee (“Commitment Fee”) equal to Fifteen Thousand
Dollars ($15,000), which Commitment Fee shall be paid by Borrowers to Lender
(i) in an installment of $10,000, paid concurrently with the funding of the
initial Loans hereunder, and (ii) in an installment of $5,000, paid on June 28,
2013.

 

(c)                                  By deleting Section 6.07(a)(xi) of the
Credit Agreement and by substituting in lieu thereof the following:

 

(xi)                              on or before July 31, 2013, ADK’s Form 10-K
(as filed with the Securities and Exchange Commission); and

 

(d)                                 By deleting Section 8.01(w) of the Credit
Agreement and by substituting in lieu thereof the following:

 

(w)                               CHOW.  The CHOW with respect to (i) each
Healthcare Facility of NW 61st Nursing, LLC, Georgetown HC&R, LLC and Sumter
N&R, LLC shall not have been unconditionally and in writing approved by each of
the appropriate Governmental Authorities, intermediaries or other designated
agents with respect to each such Borrower and each such Healthcare Facility on
or before July 31, 2013; or

 

(e)                                  By deleting the definitions of “Collateral
Assignment of Transition Services Agreement”, “Minimum Balance”, “Transferor”
and “Transition Services Agreement” set forth in Annex I to the Credit Agreement
and by substituting in lieu thereof the following:

 

“Collateral Assignment of Transition Services Agreement” means, collectively,
(i) the Collateral Assignment of Operations Transfer Agreement of even date
herewith between NW 61st Nursing, LLC and Lender, (ii) the Collateral Assignment
of Operations Transfer Agreement dated June 28, 2013, between Georgetown HC&R,
LLC and Lender, and (iii) the Collateral Assignment of Operations Transfer
Agreement dated June 28, 2013, between Sumter N&R, LLC and Lender.

 

“Minimum Balance” means $1,000,000.

 

“Transferor” means, as applicable, any or all of Receiver Care, LLC, Sumter
Valley Nursing and Rehab Center, LLC, and Georgetown Healthcare & Rehabilitation
Center, Inc.

 

“Transition Services Agreement” means, as applicable, any or all of (i) the
Operations Transfer Agreement entered into as of January 1, 2013, among NW 61st
Nursing, LLC, Transferor, and AdCare Oklahoma Management, L.L.C., (ii) the
Operations Transfer Agreement entered into as of July 26, 2012, between
Georgetown HC&R, LLC, and Transferor, and (iii) the Operations Transfer
Agreement entered into as of April 27, 2012, between Sumter N&R, LLC, and
Transferor.

 

3.                                      Consent to Georgetown and Sumter
Guaranties. Borrowers have requested that Lender consent to (a) the guaranty by
Georgetown of certain indebtedness of Georgetown HC&R Property Holdings, LLC
(“Georgetown Holdings”), and (b) the guaranty by Sumter of certain indebtedness
of Sumter Valley Property Holdings, LLC (“Sumter Holdings”), notwithstanding the
fact that such guaranties are prohibited by Sections 7.05 and 7.12 of the Credit
Agreement.  Upon satisfaction

 

2

--------------------------------------------------------------------------------


 

of all conditions precedent to the effectiveness of this Agreement as set forth
in Section 6  hereof, Lender hereby:

 

(a)                                 consents, effective December 31, 2012, to
the guaranty by Georgetown of certain indebtedness of Georgetown Holdings owing
to Metro City Bank pursuant to a certain promissory note dated December 31,
2012, by Georgetown Holdings and Sumter Holdings in favor of Metro City Bank  in
the principal sum of $6,950,000 (the “Georgetown/Sumter Holdings Note”), in each
case in the form presented to Lender prior to the date hereof; provided, that
such guaranty and the actions taken by Georgetown in connection therewith do not
at any time otherwise violate the terms of the Credit Agreement, including,
without limitation, Section 7.02 thereof; and

 

(b)                                 consents, effective December 31, 2012, to
the guaranty by Sumter of certain indebtedness of Sumter Holdings owing to Metro
City Bank pursuant to the Georgetown/Sumter Holdings Note, in each case in the
form presented to Lender prior to the date hereof; provided, that such guaranty
and the actions taken by Sumter in connection therewith do not at any time
otherwise violate the terms of the Credit Agreement, including, without
limitation, Section 7.02 thereof.

 

3.                                      Acknowledgments of New Borrowers.  New
Borrowers acknowledge that they have requested Lender to extend financial
accommodations to Borrowers on a combined basis in accordance with the
provisions of the Credit Agreement, as hereby amended.  In accordance with the
terms of Article 10 of the Credit Agreement, New Borrowers acknowledge and agree
that they shall be jointly and severally liable for any and all Revolving Loans
and other Obligations heretofore or hereafter made by Lender to any Borrower and
for all interest, fees and other charges payable in connection therewith.  New
Borrowers hereby appoint and designate NW 61st Nursing, LLC as, and NW
61st Nursing, LLC shall continue to act under the Credit Agreement as, the
Borrower Representative of New Borrowers and each other Borrower for all
purposes, including requesting borrowings and receiving accounts statements and
other notices and communications to Borrowers (or any of them) from Lender. Each
Loan made by Lender under the Credit Agreement or any of the other Loan
Documents shall be disbursed in accordance with the Credit Agreement.

 

4.                                      Security Interest.  To secure the prompt
payment and performance to Lender of all of the Obligations, New Borrowers
hereby grant to Lender a continuing security interest in, and a right to set off
against, any and all right, title and interest of New Borrowers in and to all of
the following, whether now owned or existing or owned, acquired or arising
hereafter:

 

(a) all Accounts; (b) all Payment Intangibles; (c) all Instruments, Chattel
Paper (including Electronic Chattel Paper), Documents, Letter-of-Credit Rights,
Supporting Obligations and Commercial Tort Claims set forth on Schedule 5.23 to
the Credit Agreement, in each case to the extent arising out of, relating to or
given in exchange for or settlement of or to evidence the obligation to pay any
Account or Payment Intangible; (d) all General Intangibles (including contract
rights and trademarks, copyrights, patents and other intellectual property) that
arise out of or relate to any Account or Payment Intangible or from which any
Account or Payment Intangible arises; (e) all remedies, guarantees and
collateral evidencing, securing or otherwise relating to or associated with any
Account or Payment Intangible, including all rights of enforcement and
collection; (f) all Commercial Lockboxes, Governmental Lockboxes, Collection
Accounts and other Deposit Accounts into which Collections or other proceeds of
Collateral or Advances are deposited, and all checks or Instruments from time to
time representing or evidencing the same; (g) all cash, currency and other
monies at any time in the possession or under the control of Lender or a bailee
of Lender; (h) all books and records evidencing or relating

 

3

--------------------------------------------------------------------------------


 

to or associated with any of the foregoing; (i) all information and data
compiled or derived with respect to any of the foregoing (other than any such
information and data subject to legal restrictions of patient confidentiality);
and (j) all Collections, Accessions, receipts and Proceeds derived from any of
the foregoing.

 

5.                                      Representations and Warranties.  New
Borrowers represent and warrant to Lender that each New Borrower is a wholly
owned Subsidiary of AdCare Operations, LLC.  New Borrowers represent and warrant
to Lender that New Borrowers are engaged in the same business as the other
Borrowers as part of a joint and common enterprise; that this Agreement has been
duly authorized, executed and delivered by New Borrowers and constitutes a
legal, valid and binding obligation of New Borrowers, enforceable against them
in accordance with its terms, except as the enforceability thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity); and that the Schedules attached hereto contain true, accurate and
complete information with respect to New Borrowers and the matters covered
therein and such Schedules shall be deemed to supplement and be a part of the
Schedules to the Credit Agreement.  In addition, New Borrowers represent and
warrant to Lender that no Event of Default or Unmatured Event of Default exists
on the date hereof; that the execution, delivery and performance of this
Agreement have been duly authorized by all requisite company action on the part
of Borrowers and this Agreement has been duly executed and delivered by
Borrowers; and that all of the representations and warranties made by Borrowers
in the Credit Agreement are true and correct on and as of the date hereof.

 

6.                                      Conditions Precedent.  The effectiveness
of this Agreement is subject to the satisfaction of each of the following
conditions precedent, in form and substance satisfactory to Lender, unless
satisfaction thereof is specifically waived in writing by Lender:

 

(a)                                 No Event of Default or Unmatured Event of
Default shall exist;

 

(b)                                 Lender shall have received from Borrowers a
duly executed counterpart of this Agreement;

 

(c)                                  Lender shall have received from Borrowers a
duly executed Amended and Restated Revolving Note in the maximum principal
amount of $1,500,000;

 

(d)                                 Lender shall have received, reviewed and
found acceptable in all respects all organizational documents for each New
Borrower, including certified resolutions, a copy of the Articles of
Organization for each New Borrower certified by such New Borrower’s state of
formation, a copy of each New Borrower’s Operating Agreement, a good standing
certificate of each New Borrower certified by such New Borrower’s state of
formation, and a good standing certificate of each New Borrower certified by
each other state in which such New Borrower is qualified to transact business;

 

(e)                                  Lender shall have received from New
Borrowers authorization to file UCC-1 financing statements and any other
appropriate documentation to perfect or continue the perfection of Lender’s
liens with respect to the assets of New Borrowers and Lender shall have received
confirmation from each appropriate jurisdiction that such financing statements
have been filed in the appropriate records;

 

(f)                                   Lender shall have completed its due
diligence to ensure that Lender’s security interests and liens are or will be
first priority liens on the assets of New Borrowers and that there are no other
liens on such assets other than those that are acceptable to Lender in its sole

 

4

--------------------------------------------------------------------------------


 

discretion, and in connection therewith shall have obtained such intercreditor
and subordination agreements (if any) as may be deemed necessary by Lender, in
form and substance satisfactory to Lender;

 

(g)                                  Lender shall have received from New
Borrowers evidence of New Borrowers’ liability, property and casualty insurance
coverage and insurance binders and lender’s loss payable endorsements with
respect thereto naming Lender as certificate holder, lender’s loss payee and
additional insured, as applicable;

 

(h)                                 Lender shall have received from New
Borrowers such other documents, instruments and agreements (including, without
limitation, Depository Agreements in respect of the Government Lockbox) as
Lender may require in its sole discretion in form and substance satisfactory to
Lender;

 

(i)                                     New Borrowers shall have delivered to
Lender such financial, business and other information with respect to New
Borrowers as Lender may have requested;

 

(j)                                    There shall not have occurred any
material adverse change in the operations or financial condition of Borrowers or
Guarantors;

 

(k)                                 Lender shall have received an opinion letter
from Borrowers’ and Guarantors’ legal counsel with respect to such matters as
Lender may request;

 

(l)                                     Lender shall have received payment in
immediately available funds of the outstanding installment of the Commitment
Fee;

 

(m)                             New Borrowers shall have signed and delivered to
Lender notices, in the form of Exhibit 4.02(d) to the Credit Agreement,
directing the Obligors to make payment to the Government Lockbox; and

 

(n)                                 Lender shall have completed its due
diligence with respect to New Borrowers and the Properties of New Borrowers, the
results of which shall be satisfactory to Lender.

 

7.                                      Ratification and Reaffirmation.  Each
Borrower hereby ratifies and reaffirms the Obligations, each of the Loan
Documents and all of such Borrower’s covenants, duties, indebtedness and
liabilities under the Loan Documents.

 

8.                                      Additional Covenants.  To induce Lender
to enter into this Agreement, Borrowers covenant and agree that, within thirty
(30) days after the later of (i) the date that the Centers for Medicare &
Medicaid Services has made the electronic funds transfers (“EFTs”) available to
a Borrower in connection with the CHOW process, or (ii) the date of this
Agreement, Borrowers shall deliver to the Centers for Medicare & Medicaid
Services (and provide evidence to Lender of the delivery thereof) a completed
copy of Form CMS-588, together with all other documentation necessary to cause
the Centers for Medicare & Medicaid Services to direct EFTs to the Government
Lockbox.

 

9.                                      Acknowledgments of All Borrowers.  Each
Borrower acknowledges and stipulates that the Credit Agreement and the other
Loan Documents executed by Borrowers are legal, valid and binding obligations of
Borrowers that are enforceable against Borrowers in accordance with the terms
thereof; all of the Obligations are owing and payable without defense, offset or
counterclaim (and to the extent there exists any such defense, offset or
counterclaim on the date hereof, the same is hereby waived by

 

5

--------------------------------------------------------------------------------


 

Borrowers); and the security interests and liens granted by Borrowers in favor
of Lender are duly perfected, first priority security interests and liens.

 

10.                               No Novation, etc.  Except as otherwise
expressly provided in this Agreement, nothing herein shall be deemed to amend or
modify any provision of the Credit Agreement or any of the other Loan Documents,
each of which shall remain in full force and effect.  This Agreement is not
intended to be, nor shall it be construed to create, a novation or accord and
satisfaction, and the Credit Agreement as herein modified shall continue in full
force and effect.

 

11.                               Severability.  In case any provision in or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

12.                               Expenses of Lender.  In consideration of
Lender’s willingness to enter into this Agreement, Borrowers agree to reimburse
Lender for Lender’s reasonable out-of-pocket expenses in connection with this
Agreement, including, without limitation, the fees, disbursements and other
charges of counsel for Lender.

 

13.                               Entire Agreement.  This Agreement and the
other Loan Documents, together with all other instruments, agreements and
certificates executed by the parties in connection therewith or with reference
thereto, embody the entire understanding and agreement between the parties
hereto and thereto with respect to the subject matter hereof and thereof and
supersede all prior agreements, understandings and inducements, whether express
or implied, oral or written.  Each of the Schedules attached hereto is
incorporated into this Agreement and by this reference made a part hereof.

 

14.                               Counterparts; Electronic Signatures.  This
Agreement and any amendments, waivers, consents or supplements may be executed
in any number of counterparts and by the different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts shall constitute but one and the same
instrument.  Any manually-executed signature page hereto delivered by a party by
facsimile or other electronic transmission shall be deemed to be an original
signature hereto.

 

15.                               Effectiveness; Governing Law.  This Agreement
shall be effective when accepted by Lender (Borrowers hereby waiving notice of
such acceptance) and thereupon shall be deemed a contract made in Pennsylvania,
and shall be governed by and construed and enforced in accordance with the laws
of the Commonwealth of Pennsylvania without regard to the conflict of laws
principles thereof.

 

16.                               Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective heirs, representatives, executors, successors and assigns.

 

17.                               Section Titles.  Section titles and references
used in this Agreement shall be without substantive meaning or content of any
kind whatsoever and are not a part of the agreements among the parties hereto.

 

18.                               Manager’s Certification of Existing Borrower. 
By his execution and delivery of this Agreement, Boyd P. Gentry hereby certifies
that: (a) the Unanimous Consent of the Sole Member and the Managers (the
“Consent”) of NW 61st Nursing, LLC dated as of May 30, 2013 remains in full
force and effect; (b) pursuant to the Consent, the Managers or designees of
Existing Borrower are authorized and empowered (either alone or in conjunction
with any one or more of the other Managers of Existing Borrower) to take, from
time to time, all or any part of the following actions on or in behalf of
Existing

 

6

--------------------------------------------------------------------------------


 

Borrower, as applicable:  (i) to make, execute and deliver to Lender this
Agreement and all other agreements, documents and instruments contemplated by or
referred to herein or executed by Existing Borrower in connection herewith; and
(ii) to carry out, modify, amend or terminate any arrangements or agreements at
any time existing between Lender and Existing Borrower, as applicable; (d) any
arrangements, agreements, security agreements, or other instruments or documents
referred to or executed pursuant to this Agreement by Boyd P. Gentry,
Christopher F. Brogdon or any other Manager of Existing Borrower, by Ronald W.
Fleming as Chief Financial Officer of Existing Borrower, or by the Chief
Executive Officer of ADK (currently, Boyd P. Gentry), Chief Financial Officer of
ADK (currently, Ronald W. Fleming) or an employee of Existing Borrower acting
pursuant to delegation of authority, may be attested by such person and may
contain such terms and provisions as such person shall, in his or her sole
discretion, determine; (e) the Chief Executive Officer of ADK is a designee of
Existing Borrower who is authorized and empowered (either alone or in
conjunction with any one or more of the Managers or Chief Financial Officer of
Existing Borrower) to take any action on behalf of Existing Borrower in
conjunction with the Credit Agreement and this Agreement; (f) the Chief
Financial Officer of ADK (currently, Ronald W. Fleming) is a designee of
Existing Borrower who is authorized and empowered to borrow money from time to
time under the revolving line of credit per the terms of the Credit Agreement
and this Agreement, to endorse the name of any Borrower to any checks, drafts
and other instruments or orders for the payment of money, payable to any
Borrower or its order for the purpose of depositing the same in any account or
accounts of Lender with any bank, banker, or trust company or any of the
branches of any said bank, and to deal with any and all checks, drafts, and
other instruments or orders (including but not limited to preparation of
Borrowing Base Certificate documentation) for the payment of money and the
proceeds thereof as the property of Lender; and (g) set forth below is the name
and signature of the current Chief Financial Officer of ADK, Ronald W. Fleming,
one designated representative and Chief Financial Officer of Existing Borrower,
who is authorized to sign all Credit Agreements, security agreements,
instruments, assignments, pledges, mortgages, security deeds, trust deeds and
other documents among Lender and Existing Borrower:

 

Ronald W. Fleming

 

Chief Financial Officer of ADK and Existing Borrower

 

/s/ Ronald W. Fleming

 

 

 

 

19.          Release of Claims.  To induce Lender to enter into this Agreement,
each Borrower hereby releases, acquits and forever discharges Lender, and all
officers, directors, agents, employees, successors and assigns of Lender, from
any and all liabilities, claims, demands, actions or causes of action of any
kind or nature (if there be any), whether absolute or contingent, disputed or
undisputed, at law or in equity, or known or unknown, that Borrowers now have or
ever had against Lender arising under or in connection with any of the Loan
Documents or otherwise.  Each Borrower represents and warrants to Lender that
none of them have transferred or assigned to any Person any claim that any of
them has ever had or claimed to have against Lender.

 

20.          Waiver of Jury Trial.  The parties hereto each hereby waives the
right to trial by jury in any action, suit, counterclaim or proceeding arising
out of or related to this Agreement.

 

[Signatures commence on following page.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrowers and Lender have duly executed this Agreement under
seal as of the date and year first above written.

 

NEW BORROWERS:

 

 

 

Address for notices to New Borrowers:

GEORGETOWN HC&R NURSING, LLC

1145 Hembree Road

 

Roswell, Georgia 30076

 

Attn:

Manager

By:

/s/ Boyd P. Gentry

Fax:

(404) 842-1899

 

Boyd P. Gentry, Manager

 

 

 

 

 

SUMTER N&R, LLC

 

 

 

 

 

By:

/s/ Boyd P. Gentry

 

 

Boyd P. Gentry, Manager

 

[Signatures continued on following page.]

 

Joinder Agreement, Second Amendment and Supplement to Credit Agreement (AdCare -
Northwest)

 

--------------------------------------------------------------------------------


 

For purposes of the Manager’s Certification of Existing Borrower in Section 18
above:

 

 

 

 

 

/s/ Boyd P. Gentry                                      

(SEAL)

 

Boyd P. Gentry

 

 

 

 

 

 

EXISTING BORROWER:

 

 

 

NW 61ST NURSING, LLC

 

 

 

By:

/s/ Boyd P. Gentry

 

 

Boyd P. Gentry, Manager

 

[Signatures continued on following page.]

 

Joinder Agreement, Second Amendment and Supplement to Credit Agreement (AdCare -
Northwest)

 

--------------------------------------------------------------------------------


 

LENDER:

GEMINO HEALTHCARE FINANCE, LLC

 

 

 

 

 

By:

/s/ Jeffrey M. Joslin

 

 

Jeffrey M. Joslin, Senior Portfolio Manager

 

[Consent and Reaffirmation of Guarantor appears on next page]

 

Joinder Agreement, Second Amendment and Supplement to Credit Agreement (AdCare -
Northwest)

 

--------------------------------------------------------------------------------


 

CONSENT AND REAFFIRMATION

 

The undersigned guarantor of the Obligations of Borrowers at any time owing to
Lender hereby (i) acknowledges receipt of a copy of the foregoing Joinder
Agreement, Second Amendment and Supplement to Credit Agreement; (ii) consents to
Borrowers’ execution and delivery thereof and of the other documents,
instruments or agreements Borrowers agree to execute and deliver pursuant
thereto; (iii) agrees to be bound thereby; and (iv) affirms that nothing
contained therein shall modify in any respect whatsoever its guaranty of the
Obligations and reaffirms that such guaranty is and shall remain in full force
and effect.

 

IN WITNESS WHEREOF, the undersigned has caused its duly authorized officers to
execute this Consent and Reaffirmation on and as of the date of such Joinder
Agreement, Second Amendment and Supplement to Credit Agreement.

 

 

ADCARE HEALTH SYSTEMS, INC.

 

 

 

 

 

By:

/s/ Boyd P. Gentry

 

 

Boyd P. Gentry, President and Chief Executive Officer

 

Joinder Agreement, Second Amendment and Supplement to Credit Agreement (AdCare -
Northwest)

 

--------------------------------------------------------------------------------